—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered August 6, 1991, convicting defendant, after a jury trial, of three counts of criminal sale of a controlled substance in the first degree, and sentencing him to concurrent terms of 15 years to life, unanimously affirmed.
On three separate occasions, the undercover officer specifically requested a purchase of 70 grams of cocaine from the defendant. For the first sale, when the officer tried to bargain down the price, the defendant adhered to his quoted price of $14 per gram. The defendant, utilizing a calculator, then calculated an aggregate price of $980 for the 70 grams. For each successive sale, the defendant confirmed with the officer that the price for 70 grams would be $980, and he then accepted this amount.
When a seller of drugs determines the sale price based upon the weight of the drugs being sold, then he should not be heard to complain that he did not have knowledge of the weight of the drugs.
Although the cocaine actually was delivered by a third party at the defendant’s direction, there is no credible evidence that the defendant acted only as a middleman. This evidence provided overwhelming circumstantial evidence that *173the defendant knowingly sold in excess of two ounces of cocaine with respect to each count upon which he was convicted (see, People v Ryan, 82 NY2d 497, 505). Concur—Carro, Rosenberger, Wallach and Rubin, JJ.